 386 DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Brotherhood of Electrical Workers, (7) of the Act and it will effectuate the purposes ofLocal Union No. 292, AFL-CIO and Frantz the Act to assert jurisdiction herein.Klodt & Son, Inc. and Honeywell, Inc. and In-ternational Brotherhood of Teamsters, Chauf- II. THE LABOR ORGANIZATIONS INVOLVEDfeurs, Warehousemen and Helpers of America,feLoca1145. Casem 18-CD-268 H s o A The parties stipulated, and we find, that Local292 and Local 1145 are labor organizations withinNovember 25, 1981 the meaning of Section 2(5) of the Act.DECISION AND DETERMINATION OF III. THE DISPUTEDISPUTEA. Background and Facts of the DisputeBY CHAIRMAN VAN DE WATER ANDBY CHAIRMAN VAN DE WATER AND Honeywell has leased office space from FrantzMEMBERS FANNING AND ZIMMERMANKlodt & Son, Inc., in the Park Place office com-This is a proceeding under Section 10(k) of the plex in St. Louis Park, Minnesota, and has per-National Labor Relations Act, as amended, follow- formed construction-related improvements in itsing a charge filed by Frantz Klodt & Son, Inc., al- office space. It has assigned the installation of wireleging that International Brotherhood of Electrical molding and related electrical work on these prem-Workers, Local Union No. 292, AFL-CIO, herein ises to its employees represented by Local 1145.called Local 292, had violated Section 8(b)(4)(D) The record shows that in the last week of Julyof the Act by engaging in certain proscribed activi- and on August 3, 1981, John Wagner, business rep-ty with an object of forcing or requiring Hon- resentative for Local 292, contacted James Becker,eywell, Inc., herein called the Employer, to assign the maintenance supervisor for Honeywell, at thecertain work to its members rather than to employ- Park Place project. Wagner claimed that the workees represented by International Brotherhood of in dispute belonged to members of Local 292Teamsters, Chauffeurs, Warehousemen and Helpers rather than to Honeywell's employees representedof America, Local 1145, herein called Local 1145. by Local 1145, and indicated to Becker that LocalPursuant to notice, a hearing was held before 292 would banner the project. Becker advisedHearing Officer David M. Biggar on September 10, Wagner that the work in dispute on such projects1981. All parties except Local 292 appeared and had normally been performed in the past by em-were afforded full opportunity to be heard, to ex- ployees of Honeywell represented by Local 1145,amine and cross-examine witnesses, and to adduce and that this assignment would not be changed.evidence bearing on the issues. Wagner then contacted Jon Blackstone, Hon-Pursuant to the provisions of Section 3(b) of the eywell's manager of labor relations for its Minne-National Labor Relations Act, as amended, the Na- apolis operations, to claim that this work belongedtional Labor Relations Board has delegated its au- to members of Local 292. Blackstone suggestedthority in this proceeding to a three-member panel. that perhaps there was some compromise thatThe Board has reviewed the Hearing Officer's could be reached that would allow work on therulings made at the hearings and finds that they are project to continue. Wagner indicated that he didfree from prejudicial error. They are hereby af- not want to be involved in a dispute with Hon-firmed. eywell and would listen to alternative proposals.Upon the entire record in this proceeding, the This conversation occurred on or about August 5,Board makes the following findings: 1981. However, on August 6, 1981, before any al-ternative proposals were discussed, Local 2921. THE BUSINESS OF THE EMPLOYER placed a banner on the project. It is unclear as toThe parties stipulated, and we find, that the Em- the language on the picket sign but the testimonyployer, a Delaware corporation with its principal indicated that the effect of the picketing was thatplace of business in Minneapolis, Minnesota, is en- employees represented by Local 292 and employedgaged in the manufacture of temperature control by Minnetonka Electric Company, an electricalsystems, computers, and military defense systems. subcontractor of Frantz Klodt & Son, Inc., at ParkDuring the calendar year ending December 31, Place, walked off the job. They did not return until1980, the Employer purchased and received at its the electricians represented by Local 1145 were re-facilities within the State of Minnesota products, moved from the project by Honeywell.goods, and materials from outside the State having Th ka value in excess of $50,000. The parties also stipu-lated, and we find, that the Employer is engaged in The work in dispute involves the installation ofcommerce within the meaning of Section 2(6) and wire molding, nonpermanent wiring, and related259 NLRB No. 54386 DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Brotherhood of Electrical Workers, (7) of the Act and it will effectuate the purposes ofLocal Union No. 292, AFL-CIO and Frantz the Act to assert jurisdiction herein.Klodt & Son, Inc. and Honeywell, Inc. and In-ternational Brotherhood of Teamsters, Chauf- 11. THE LABOR ORGANIZATIONS INVOLVEDfeurs, Warehousemen and Helpers of America, T p , a w fn, t LoaLocal 1145. Case 18-CD-268 Thepar185s^p11'e, andwefmnd, thatLocal292 and Local 1145 are labor organizations withinNovember 25, 1981 the meaning of Section 2(5) of the Act.DECISION AND DETERMINATION OF III. THE DISPUTEDISPUTEA. Background and Facts of the DisputeBY CHAIRMAN VAN DE WATER ANDHoneywell has leased office space from FrantzMEMBERS FANNING AND ZIMMERMAN Klodt & Son, Inc., in the Park Place office com-This is a proceeding under Section 10(k) of the plex in St. Louis Park, Minnesota, and has per-National Labor Relations Act, as amended, follow- formed construction-related improvements in itsing a charge filed by Frantz Klodt & Son, Inc., al- office space. It has assigned the installation of wireleging that International Brotherhood of Electrical molding and related electrical work on these prem-Workers, Local Union No. 292, AFL-CIO, herein ises to its employees represented by Local 1145.called Local 292, had violated Section 8(b)(4)(D) The record shows that in the last week of Julyof the Act by engaging in certain proscribed activi- and on August 3, 1981, John Wagner, business rep-ty with an object of forcing or requiring Hon- resentative for Local 292, contacted James Becker,eywell, Inc., herein called the Employer, to assign the maintenance supervisor for Honeywell, at thecertain work to its members rather than to employ- Park Place project. Wagner claimed that the workees represented by International Brotherhood of in dispute belonged to members of Local 292Teamsters, Chauffeurs, Warehousemen and Helpers rather than to Honeywell's employees representedof America, Local 1145, herein called Local 1145. by Local 1145, and indicated to Becker that LocalPursuant to notice, a hearing was held before 292 would banner the project. Becker advisedHearing Officer David M. Biggar on September 10, Wagner that the work in dispute on such projects1981. All parties except Local 292 appeared and had normally been performed in the past by em-were afforded full opportunity to be heard, to ex- ployees of Honeywell represented by Local 1145,amine and cross-examine witnesses, and to adduce and that this assignment would not be changed.evidence bearing on the issues. Wagner then contacted Jon Blackstone, Hon-Pursuant to the provisions of Section 3(b) of the eywell's manager of labor relations for its Minne-National Labor Relations Act, as amended, the Na- apolis operations, to claim that this work belongedtional Labor Relations Board has delegated its au- to members of Local 292. Blackstone suggestedthority in this proceeding to a three-member panel,. that perhaps there was some compromise thatThe Board has reviewed the Hearing Officer's could be reached that would allow work on therulings made at the hearings and finds that they are project to continue. Wagner indicated that he didfree from prejudicial error. They are hereby af- not want to be involved in a dispute with Hon-firmed. eywell and would listen to alternative proposals.Upon the entire record in this proceeding, the This conversation occurred on or about August 5,Board makes the following findings: 1981. However, on August 6, 1981, before any al-ternative proposals were discussed, Local 2921. THE BUSINESS OF THE EMPLOYER placed a banner on the project. It is unclear as toThe parties stipulated, and we find, that the Em- the language on the picket sign but the testimonyployer, a Delaware corporation with its principal indicated that the effect of the picketing was thatplace of business in Minneapolis, Minnesota, is en- employees represented by Local 292 and employedgaged in the manufacture of temperature control by Minnetonka Electric Company, an electricalsystems, computers, and military defense systems. subcontractor of Frantz Klodt & Son, Inc., at ParkDuring the calendar year ending December 31, Place, walked off the job. They did not return until1980, the Employer purchased and received at its the electricians represented by Local 1145 were re-facilities within the State of Minnesota products, moved from the project by Honeywell.goods, and materials from outside the State havingB Th Wok i Dpa value in excess of $50,000. The parties also stipu-lated, and we find, that the Employer is engaged in The work in dispute involves the installation ofcommerce within the meaning of Section 2(6) and wire molding, nonpermanent wiring, and related259 NLRB No. 54386 DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Brotherhood of Electrical Workers, (7) of the Act and it will effectuate the purposes ofLocal Union No. 292, AFL-CIO and Frantz the Act to assert jurisdiction herein.Klodt & Son, Inc. and Honeywell, Inc. and In-ternational Brotherhood of Teamsters, Chauf- 11. THE LABOR ORGANIZATIONS INVOLVEDfeurs, Warehousemen and Helpers of America, T p , a w fn, t LoaLocal 1145. Case 18-CD-268 Thepar185, s^p11'e, andwefmnd, thatLocal292 and Local 1145 are labor organizations withinNovember 25, 1981 the meaning of Section 2(5) of the Act.DECISION AND DETERMINATION OF III. THE DISPUTEDISPUTEA. Background and Facts of the DisputeBY CHAIRMAN VAN DE WATER ANDHoneywell has leased office space from FrantzMEMBERS FANNING AND ZIMMERMAN Klodt & Son, Inc., in the Park Place office com-This is a proceeding under Section 10(k) of the plex in St. Louis Park, Minnesota, and has per-National Labor Relations Act, as amended, follow- formed construction-related improvements in itsing a charge filed by Frantz Klodt & Son, Inc., al- office space. It has assigned the installation of wireleging that International Brotherhood of Electrical molding and related electrical work on these prem-Workers, Local Union No. 292, AFL-CIO, herein ises to its employees represented by Local 1145.called Local 292, had violated Section 8(b)(4)(D) The record shows that in the last week of Julyof the Act by engaging in certain proscribed activi- and on August 3, 1981, John Wagner, business rep-ty with an object of forcing or requiring Hon- resentative for Local 292, contacted James Becker,eywell, Inc., herein called the Employer, to assign the maintenance supervisor for Honeywell, at thecertain work to its members rather than to employ- Park Place project. Wagner claimed that the workees represented by International Brotherhood of in dispute belonged to members of Local 292Teamsters, Chauffeurs, Warehousemen and Helpers rather than to Honeywell's employees representedof America, Local 1145, herein called Local 1145. by Local 1145, and indicated to Becker that LocalPursuant to notice, a hearing was held before 292 would banner the project. Becker advisedHearing Officer David M. Biggar on September 10, Wagner that the work in dispute on such projects1981. All parties except Local 292 appeared and had normally been performed in the past by em-were afforded full opportunity to be heard, to ex- ployees of Honeywell represented by Local 1145,amine and cross-examine witnesses, and to adduce and that this assignment would not be changed.evidence bearing on the issues. Wagner then contacted Jon Blackstone, Hon-Pursuant to the provisions of Section 3(b) of the eywell's manager of labor relations for its Minne-National Labor Relations Act, as amended, the Na- apolis operations, to claim that this work belongedtional Labor Relations Board has delegated its au- to members of Local 292. Blackstone suggestedthority in this proceeding to a three-member panel,. that perhaps there was some compromise thatThe Board has reviewed the Hearing Officer's could be reached that would allow work on therulings made at the hearings and finds that they are project to continue. Wagner indicated that he didfree from prejudicial error. They are hereby af- not want to be involved in a dispute with Hon-firmed. eywell and would listen to alternative proposals.Upon the entire record in this proceeding, the This conversation occurred on or about August 5,Board makes the following findings: 1981. However, on August 6, 1981, before any al-ternative proposals were discussed, Local 2921. THE BUSINESS OF THE EMPLOYER placed a banner on the project. It is unclear as toThe parties stipulated, and we find, that the Em- the language on the picket sign but the testimonyployer, a Delaware corporation with its principal indicated that the effect of the picketing was thatplace of business in Minneapolis, Minnesota, is en- employees represented by Local 292 and employedgaged in the manufacture of temperature control by Minnetonka Electric Company, an electricalsystems, computers, and military defense systems. subcontractor of Frantz Klodt & Son, Inc., at ParkDuring the calendar year ending December 31, Place, walked off the job. They did not return until1980, the Employer purchased and received at its the electricians represented by Local 1145 were re-facilities within the State of Minnesota products, moved from the project by Honeywell.goods, and materials from outside the State havingB Th Wok i Dpa value in excess of $50,000. The parties also stipu-lated, and we find, that the Employer is engaged in The work in dispute involves the installation ofcommerce within the meaning of Section 2(6) and wire molding, nonpermanent wiring, and related259 NLRB No. 54386 DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Brotherhood of Electrical Workers, (7) of the Act and it will effectuate the purposes ofLocal Union No. 292, AFL-CIO and Frantz the Act to assert jurisdiction herein.Klodt & Son, Inc. and Honeywell, Inc. and In-ternational Brotherhood of Teamsters, Chauf- 11. THE LABOR ORGANIZATIONS INVOLVEDfeurs, Warehousemen and Helpers of America, T p , a w fn, t LoaLocal 1145. Case 18-CD-268 Thepar185, s^p11'e, andwefmnd, thatLocal292 and Local 1145 are labor organizations withinNovember 25, 1981 the meaning of Section 2(5) of the Act.DECISION AND DETERMINATION OF III. THE DISPUTEDISPUTEA. Background and Facts of the DisputeBY CHAIRMAN VAN DE WATER ANDHoneywell has leased office space from FrantzMEMBERS FANNING AND ZIMMERMAN Klodt & Son, Inc., in the Park Place office com-This is a proceeding under Section 10(k) of the plex in St. Louis Park, Minnesota, and has per-National Labor Relations Act, as amended, follow- formed construction-related improvements in itsing a charge filed by Frantz Klodt & Son, Inc., al- office space. It has assigned the installation of wireleging that International Brotherhood of Electrical molding and related electrical work on these prem-Workers, Local Union No. 292, AFL-CIO, herein ises to its employees represented by Local 1145.called Local 292, had violated Section 8(b)(4)(D) The record shows that in the last week of Julyof the Act by engaging in certain proscribed activi- and on August 3, 1981, John Wagner, business rep-ty with an object of forcing or requiring Hon- resentative for Local 292, contacted James Becker,eywell, Inc., herein called the Employer, to assign the maintenance supervisor for Honeywell, at thecertain work to its members rather than to employ- Park Place project. Wagner claimed that the workees represented by International Brotherhood of in dispute belonged to members of Local 292Teamsters, Chauffeurs, Warehousemen and Helpers rather than to Honeywell's employees representedof America, Local 1145, herein called Local 1145. by Local 1145, and indicated to Becker that LocalPursuant to notice, a hearing was held before 292 would banner the project. Becker advisedHearing Officer David M. Biggar on September 10, Wagner that the work in dispute on such projects1981. All parties except Local 292 appeared and had normally been performed in the past by em-were afforded full opportunity to be heard, to ex- ployees of Honeywell represented by Local 1145,amine and cross-examine witnesses, and to adduce and that this assignment would not be changed.evidence bearing on the issues. Wagner then contacted Jon Blackstone, Hon-Pursuant to the provisions of Section 3(b) of the eywell's manager of labor relations for its Minne-National Labor Relations Act, as amended, the Na- apolis operations, to claim that this work belongedtional Labor Relations Board has delegated its au- to members of Local 292. Blackstone suggestedthority in this proceeding to a three-member panel,. that perhaps there was some compromise thatThe Board has reviewed the Hearing Officer's could be reached that would allow work on therulings made at the hearings and finds that they are project to continue. Wagner indicated that he didfree from prejudicial error. They are hereby af- not want to be involved in a dispute with Hon-firmed. eywell and would listen to alternative proposals.Upon the entire record in this proceeding, the This conversation occurred on or about August 5,Board makes the following findings: 1981. However, on August 6, 1981, before any al-ternative proposals were discussed, Local 2921. THE BUSINESS OF THE EMPLOYER placed a banner on the project. It is unclear as toThe parties stipulated, and we find, that the Em- the language on the picket sign but the testimonyployer, a Delaware corporation with its principal indicated that the effect of the picketing was thatplace of business in Minneapolis, Minnesota, is en- employees represented by Local 292 and employedgaged in the manufacture of temperature control by Minnetonka Electric Company, an electricalsystems, computers, and military defense systems. subcontractor of Frantz Klodt & Son, Inc., at ParkDuring the calendar year ending December 31, Place, walked off the job. They did not return until1980, the Employer purchased and received at its the electricians represented by Local 1145 were re-facilities within the State of Minnesota products, moved from the project by Honeywell.goods, and materials from outside the State havingB Th Wok i Dpa value in excess of $50,000. The parties also stipu-lated, and we find, that the Employer is engaged in The work in dispute involves the installation ofcommerce within the meaning of Section 2(6) and wire molding, nonpermanent wiring, and related259 NLRB No. 54 IBEW, LOCAL 292 387electrical work on modern wall partitioning locat- E. Merits of the Disputeed on floors leased to Honeywell, Inc., at the ParkPlace office project located at 5775 Wayzata Bou- e n affirmative award of disputed work aftermake an affirmative award of disputed work afterlevard, St. Louis Park, Minnesota. giving due consideration to various factors.1TheC. The Contentions of the Parties Board has held that its determination in a jurisdic-tional dispute is an act of judgment based on corn-The Employer and Frantz Klodt & Son, Inc., monsense and experience reached by balancingcontend that the work should be assigned to Hon- those factors involved in a particular case.eywell's employees represented by Local 1145, re- The following factors are relevant in making thelying on Honeywell's collective-bargaining agree- determination of the dispute before us:ment with Local 1145, economy and efficiency ofoperations, nd employer assignment and prefer- I. Collective-bargaining agreementsence.Local 1145 asserts that the Employer's assign- Local 1145's collective-bargaining agreementment of the work should be upheld as it falls with Honeywell covers the electricians who arewithin the terms of its collective-bargaining agree- performing the work in dispute as part of a produc-ment with Honeywell. tion and maintenance unit. However, it does notLocal 292 did not appear at the hearing. Howev- specifically apply to the assignment of the work iner, it informed the Board's Region 18 that its pick- dispute Local 292 does not have a collective-bar-eting of the Park Place project was to advertise to gaining agreement or a relationship with Hon-the public that electrical work was being per- eywell We find that this factor favors neitherformed on the project by employees who are not Union.paid according to the standards and working condi- 2. Company practicetions established in the area by Local 292.It has been the Employer's practice for over 20D. Applicability of the Statute years to assign work similar to that in dispute to itsBefore the Board may proceed with a determina- own employees represented by Local 1145. Thistion of the dispute pursuant to Section 10(k) of the past practice favors an award of the work to Hon-Act, it must be satisfied that there is reasonable eywell's employees represented by Local 1145.cause to believe that Section 8(b)(4)(D) has been 3. Economy and efficiency of operationsviolated and that the parties have not agreed upona method for the voluntary adjustment of the dis- The Honeywell electricians perform work forpute. the Employer other than that which is in dispute.The parties stipulated that there is no agreed- As a result, the Employer is able to perform bothupon method of resolving the work assignment in the disputed work and other tasks with one workdispute at the Park Place project which would force. Therefore, economy and efficiency of oper-bind all of the parties involved. ations favor an award to Honeywell's employeesThe record shows that in the last week of July represented by Local 1145.and the first week of August 1981 Local 292 de-manded that Honeywell assign the disputed work 4. Employer preference and assignmentto its members rather than to Honeywell's own em- The Employer has expressed its preference thatployees represented by Local 1145, and threatened the disputed work be performed by its employeesto picket the Park Place project if Honeywell did presently doing the work. We find that the Em-not accede to its demands. The record further ployer's assignment and preference favor an awardshows that on August 6 Local 292 did in fact of the disputed work to its employees representedbanner the building and picket the project causing by Local 1145.a walkout by a subcontractor's employees repre-sented by Local 292. ConclusionsOn the basis of the entire record, we conclude Upon the record as a whole, and after full con-that there is reasonable cause to believe that a vio- sideration of all relevant factors involved, we con-lation of Section 8(b)(4)(D) has occurred and that lude that Honeywell's employees who are repre-there exists no agreed-upon method for the volun-tary adjustment of the dispute within the meaning N N.LR.B. v. Radio d Television Broadcast Engineers Union. Local 1212,of Section 10(k) of the Act. Accordingly, we find International Brotherhood of Electrical Workers AFL-CIO [Columbiathat this dispute is properly before the Board for Broadcasting System, 364 U.S. 573 (1961).that this dispute is properly before the Board for I International Association of Machinists Lodge No. 1743, AFL-CIO (J.determination. A. Jones Construction Company), 135 NLRB 1402 (1962).IBEW, LOCAL 292 387electrical work on modern wall partitioning locat- E. Merits of the Disputeed on floors leased to Honeywell, Inc., at the Park S 1 o th APlace office project located at 5775 Wayzata Bou- m affirmative award of disputed work afterlevard, St. Louis Park, Minnesota.^giving due consideration to various factors.' TheC. The Contentions of the Parties Board has held that its determination in a jurisdic-The Employer an rtional dispute is an act of judgment based on com-The Employer and Frantz Klodt &r Son, Inc.,nmonsense and experience reached by balancingcontend that the work should be assigned to Hon- monsensetors involved in a particular case.leywell's employees represented by Local 1145, re- following factors are relevant in making thelying on Honeywell's collective-bargaining agree- determination of the dispute before us:ment with Local 1145, economy and efficiency ofoperations, nd employer assignment and prefer- 1. Collective-bargaining agreementsence.Local 1145 asserts that the Employer's assign- Local 1145's collective-bargaining agreementment of the work should be upheld as it falls withHoneywell covers the electricians who arewithin the terms of its collective-bargaining agree- performing the work in dispute as part of a produc-ment with Honeywell, tionandmaintenance unit. However, it does notLocal 292 did not appear at the hearing. Howev- specifically apply to the assignment of the work iner, it informed the Board's Region 18 that its pick- dispute. Local292doesnothavea collective-bar-eting of the Park Place project was to advertise to gaining agreement or a relationship with Hon-the public that electrical work was being per- eywell. Wefindthatthisfactorfavors neitherformed on the project by employees who are not Union.paid according to the standards and working condi- 2. Company practicetions established in the area by Local 292.It has been the Employer's practice for over 20D. Applicability of the Statute years to assign work similar to that in dispute to itsBefore the Board may proceed with a determina- own employees represented by Local 1145. Thistion of the dispute pursuant to Section 10(k) of the past practice favors an award of the work to Hon-Act, it must be satisfied that there is reasonable eywell's employees represented by Local 1145.cause to believe that Section 8(b)(4)(D) has been 3. Economy and efficiency of operationsviolated and that the parties have not agreed upona method for the voluntary adjustment of the dis- The Honeywell electricians perform work forpute. the Employer other than that which is in dispute.The parties stipulated that there is no agreed- As a result, the Employer is able to perform bothupon method of resolving the work assignment in the disputed work and other tasks with one workdispute at the Park Place project which would force. Therefore, economy and efficiency of oper-bind all of the parties involved,.ations favor an award to Honeywell's employeesThe record shows that in the last week of July represented by Local 1145.and the first week of August 1981 Local 292 de-. E p an aimmanded that Honeywell assign the disputed work4.Employer preference and assignmentto its members rather than to Honeywell's own em- The Employer has expressed its preference thatployees represented by Local 1145, and threatened the disputed work be performed by its employeesto picket the Park Place project if Honeywell did presently doing the work. We find that the Em-not accede to its demands. The record further ployer's assignment and preference favor an awardshows that on August 6 Local 292 did in fact of the disputed work to its employees representedbanner the building and picket the project causing by Local 1145.a walkout by a subcontractor's employees repre-sented by Local 292. ConclusionsOn the basis of the entire record, we conclude Upon the record as a whole, and after full con-that there is reasonable cause to believe that a vio- sideration of all relevant factors involved, we con-lation of Section 8(b)(4)(D) has occurred and that elude that Honeywell's employees who are repre-there exists no agreed-upon method for the volun-tary adjustment Of the dispute Within the meaning N.LR.B. v. Radio d Television Broadcast Engineers Union. Local 1212,Of Section 10(k) Of the Act. Accordingly, We find International Brotherhood of Electrical Workers AFL-CIO [Columbiathat this dispute is properly before the Board for Inrnatio ociof ns Lodge No 1743. AFL-CIO (J.determination.A. Jones Construction Company), 135 NLRB 1402 (1962).IBEW, LOCAL 292 387electrical work on modern wall partitioning locat- E. Merits of the Disputeed on floors leased to Honeywell, Inc., at the Park S 1 o th APlace office project located at 5775 Wayzata Bou- m affirmative award of disputed work afterlevard, St. Louis Park, Minnesota.^giving due consideration to various factors.' TheC. The Contentions of the Parties Board has held that its determination in a jurisdic-The Employer an rtional dispute is an act of judgment based on com-The Employer and Frantz Klodt &r Son, Inc.,nmonsense and experience reached by balancingcontend that the work should be assigned to Hon- monsensetors involved in a particular case.leywell's employees represented by Local 1145, re- following factors are relevant in making thelying on Honeywell's collective-bargaining agree- determination of the dispute before us:ment with Local 1145, economy and efficiency ofoperations, nd employer assignment and prefer- 1. Collective-bargaining agreementsence.Local 1145 asserts that the Employer's assign- Local 1145's collective-bargaining agreementment of the work should be upheld as it falls withHoneywell covers the electricians who arewithin the terms of its collective-bargaining agree- performing the work in dispute as part of a produc-ment with Honeywell, tionandmaintenance unit. However, it does notLocal 292 did not appear at the hearing. Howev- specifically apply to the assignment of the work iner, it informed the Board's Region 18 that its pick- dispute. Local292doesnothavea collective-bar-eting of the Park Place project was to advertise to gaining agreement or a relationship with Hon-the public that electrical work was being per- eywell. Wefindthatthisfactorfavors neitherformed on the project by employees who are not Union.paid according to the standards and working condi- 2. Company practicetions established in the area by Local 292.It has been the Employer's practice for over 20D. Applicability of the Statute years to assign work similar to that in dispute to itsBefore the Board may proceed with a determina- own employees represented by Local 1145. Thistion of the dispute pursuant to Section 10(k) of the past practice favors an award of the work to Hon-Act, it must be satisfied that there is reasonable eywell's employees represented by Local 1145.cause to believe that Section 8(b)(4)(D) has been 3. Economy and efficiency of operationsviolated and that the parties have not agreed upona method for the voluntary adjustment of the dis- The Honeywell electricians perform work forpute. the Employer other than that which is in dispute.The parties stipulated that there is no agreed- As a result, the Employer is able to perform bothupon method of resolving the work assignment in the disputed work and other tasks with one workdispute at the Park Place project which would force. Therefore, economy and efficiency of oper-bind all of the parties involved,.ations favor an award to Honeywell's employeesThe record shows that in the last week of July represented by Local 1145.and the first week of August 1981 Local 292 de-. E p an aimmanded that Honeywell assign the disputed work4. Employer preference and assignmentto its members rather than to Honeywell's own em- The Employer has expressed its preference thatployees represented by Local 1145, and threatened the disputed work be performed by its employeesto picket the Park Place project if Honeywell did presently doing the work. We find that the Em-not accede to its demands. The record further ployer's assignment and preference favor an awardshows that on August 6 Local 292 did in fact of the disputed work to its employees representedbanner the building and picket the project causing by Local 1145.a walkout by a subcontractor's employees repre-sented by Local 292. ConclusionsOn the basis of the entire record, we conclude Upon the record as a whole, and after full con-that there is reasonable cause to believe that a vio- sideration of all relevant factors involved, we con-lation of Section 8(b)(4)(D) has occurred and that elude that Honeywell's employees who are repre-there exists no agreed-upon method for the volun-tary adjustment Of the dispute Within the meaning N.LR.B. v. Radio d Television Broadcast Engineers Union. Local 1212,Of Section 10(k) Of the Act. Accordingly, We find International Brotherhood of Electrical Workers AFL-CIO [Columbiathat this dispute is properly before the Board for Intionalociof ns Lodge No 1743. AFL-CIO (J.determination.A. Jones Construction Company), 135 NLRB 1402 (1962).IBEW, LOCAL 292 387electrical work on modern wall partitioning locat- E. Merits of the Disputeed on floors leased to Honeywell, Inc., at the Park S 1 o th APlace office project located at 5775 Wayzata Bou- m affirmative award of disputed work afterlevard, St. Louis Park, Minnesota.^giving due consideration to various factors.' TheC. The Contentions of the Parties Board has held that its determination in a jurisdic-The Employer an rtional dispute is an act of judgment based on com-The Employer and Frantz Klodt &r Son, Inc.,nmonsense and experience reached by balancingcontend that the work should be assigned to Hon- monsensetors involved in a particular case.leywell's employees represented by Local 1145, re- following factors are relevant in making thelying on Honeywell's collective-bargaining agree- determination of the dispute before us:ment with Local 1145, economy and efficiency ofoperations, nd employer assignment and prefer- 1. Collective-bargaining agreementsence.Local 1145 asserts that the Employer's assign- Local 1145's collective-bargaining agreementment of the work should be upheld as it falls withHoneywell covers the electricians who arewithin the terms of its collective-bargaining agree- performing the work in dispute as part of a produc-ment with Honeywell, tionandmaintenance unit. However, it does notLocal 292 did not appear at the hearing. Howev- specifically apply to the assignment of the work iner, it informed the Board's Region 18 that its pick- dispute. Local292doesnothavea collective-bar-eting of the Park Place project was to advertise to gaining agreement or a relationship with Hon-the public that electrical work was being per- eywell. Wefindthatthisfactorfavors neitherformed on the project by employees who are not Union.paid according to the standards and working condi- 2. Company practicetions established in the area by Local 292.It has been the Employer's practice for over 20D. Applicability of the Statute years to assign work similar to that in dispute to itsBefore the Board may proceed with a determina- own employees represented by Local 1145. Thistion of the dispute pursuant to Section 10(k) of the past practice favors an award of the work to Hon-Act, it must be satisfied that there is reasonable eywell's employees represented by Local 1145.cause to believe that Section 8(b)(4)(D) has been 3. Economy and efficiency of operationsviolated and that the parties have not agreed upona method for the voluntary adjustment of the dis- The Honeywell electricians perform work forpute. the Employer other than that which is in dispute.The parties stipulated that there is no agreed- As a result, the Employer is able to perform bothupon method of resolving the work assignment in the disputed work and other tasks with one workdispute at the Park Place project which would force. Therefore, economy and efficiency of oper-bind all of the parties involved,.ations favor an award to Honeywell's employeesThe record shows that in the last week of July represented by Local 1145.and the first week of August 1981 Local 292 de-. E p an aimmanded that Honeywell assign the disputed work4.Employer preference and assignmentto its members rather than to Honeywell's own em- The Employer has expressed its preference thatployees represented by Local 1145, and threatened the disputed work be performed by its employeesto picket the Park Place project if Honeywell did presently doing the work. We find that the Em-not accede to its demands. The record further ployer's assignment and preference favor an awardshows that on August 6 Local 292 did in fact of the disputed work to its employees representedbanner the building and picket the project causing by Local 1145.a walkout by a subcontractor's employees repre-sented by Local 292. ConclusionsOn the basis of the entire record, we conclude Upon the record as a whole, and after full con-that there is reasonable cause to believe that a vio- sideration of all relevant factors involved, we con-lation of Section 8(b)(4)(D) has occurred and that elude that Honeywell's employees who are repre-there exists no agreed-upon method for the volun-tary adjustment Of the dispute Within the meaning N.LR.B. v. Radio d Television Broadcast Engineers Union. Local 1212,Of Section 10(k) Of the Act. Accordingly, We find International Brotherhood of Electrical Workers AFL-CIO [Columbiathat this dispute is properly before the Board for Intionalociof ns Lodge No 1743. AFL-CIO (J.determination.A. Jones Construction Company), 135 NLRB 1402 (1962). 388 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsented by International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of Amer-Chauffeurs, Warehousemen and Helpers of Amer- ica, Local 1145, are entitled to perform the installa-ica, Local 1145, are entitled to perform the work in tion of wire molding, nonpermanent wiring, and re-dispute. We reach this conclusion relying on the lated electrical work at the premises leased byfactors of company practice, economy and efficien- Honeywell in the Park Place office project locatedcy of operations, and employer preference and as- at 5775 Wayzata Boulevard, St. Louis Park, Minne-signment. sota.In making this determination, we are awarding 2. International Brotherhood of Electrical Work-the work in question to Honeywell's employees ers, Local Union No. 292, AFL-CIO, is not enti-who are represented by Local 1145, but not to that tled by means proscribed by Section 8(b)(4)(D) ofUnion or its members. The present determination is the Act to force or require Honeywell, Inc., tolimited to the particular controversy which gave assign the disputed work to employees representedrise to this proceeding. by that labor organization.3. Within 10 days from the date of this DecisionDETERMINATION OF DISPUTEand Determination of Dispute, International Broth-Pursuant to Section 10(k) of the National Labor erhood of Electrical Workers, Local Union No.Relations Act, as amended, and upon the basis of 292, AFL-CIO, shall notify the Regional Directorthe foregoing findings and the entire record in this for Region 18, in writing, whether or not it will re-proceeding, the National Labor Relations Board frain from forcing or requiring the Employer, bymakes the following Determination of Dispute: means proscribed by Section 8(b)(4)(D) of the Act,1. Employees of Honeywell, Inc., who are repre- to assign the disputed work in a manner inconsist-sented by International Brotherhood of Teamsters, ent with the above determination.388 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsented by International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of Amer-Chauffeurs, Warehousemen and Helpers of Amer- ica, Local 1145, are entitled to perform the installa-ica, Local 1145, are entitled to perform the work in tion of wire molding, nonpermanent wiring, and re-dispute. We reach this conclusion relying on the lated electrical work at the premises leased byfactors of company practice, economy and efficien- Honeywell in the Park Place office project locatedcy of operations, and employer preference and as- at 5775 Wayzata Boulevard, St. Louis Park, Minne-signment. sota.In making this determination, we are awarding 2. International Brotherhood of Electrical Work-the work in question to Honeywell's employees ers, Local Union No. 292, AFL-CIO, is not enti-who are represented by Local 1145, but not to that tied by means proscribed by Section 8(b)(4)(D) ofUnion or its members. The present determination is the Act to force or require Honeywell, Inc., tolimited to the particular controversy which gave assign the disputed work to employees representedrise to this proceeding. by that labor organization.DETERMINATION OF, DISPUTE —3. Within 10 days from the date of this Decisionand Determination of Dispute, International Broth-Pursuant to Section 10(k) of the National Labor erhood of Electrical Workers, Local Union No.Relations Act, as amended, and upon the basis of 292, AFL-CIO, shall notify the Regional Directorthe foregoing findings and the entire record in this for Region 18, in writing, whether or not it will re-proceeding, the National Labor Relations Board frain from forcing or requiring the Employer, bymakes the following Determination of Dispute: means proscribed by Section 8(b)(4)(D) of the Act,1. Employees of Honeywell, Inc., who are repre- to assign the disputed work in a manner inconsist-sented by International Brotherhood of Teamsters, ent with the above determination.388 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsented by International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of Amer-Chauffeurs, Warehousemen and Helpers of Amer- ica, Local 1145, are entitled to perform the installa-ica, Local 1145, are entitled to perform the work in tion of wire molding, nonpermanent wiring, and re-dispute. We reach this conclusion relying on the lated electrical work at the premises leased byfactors of company practice, economy and efficien- Honeywell in the Park Place office project locatedcy of operations, and employer preference and as- at 5775 Wayzata Boulevard, St. Louis Park, Minne-signment. sota.In making this determination, we are awarding 2. International Brotherhood of Electrical Work-the work in question to Honeywell's employees ers, Local Union No. 292, AFL-CIO, is not enti-who are represented by Local 1145, but not to that tied by means proscribed by Section 8(b)(4)(D) ofUnion or its members. The present determination is the Act to force or require Honeywell, Inc., tolimited to the particular controversy which gave assign the disputed work to employees representedrise to this proceeding. by that labor organization.DETERMINATION OF, DISPUTE —3. Within 10 days from the date of this Decisionand Determination of Dispute, International Broth-Pursuant to Section 10(k) of the National Labor erhood of Electrical Workers, Local Union No.Relations Act, as amended, and upon the basis of 292, AFL-CIO, shall notify the Regional Directorthe foregoing findings and the entire record in this for Region 18, in writing, whether or not it will re-proceeding, the National Labor Relations Board frain from forcing or requiring the Employer, bymakes the following Determination of Dispute: means proscribed by Section 8(b)(4)(D) of the Act,1. Employees of Honeywell, Inc., who are repre- to assign the disputed work in a manner inconsist-sented by International Brotherhood of Teamsters, ent with the above determination.388 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsented by International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of Amer-Chauffeurs, Warehousemen and Helpers of Amer- ica, Local 1145, are entitled to perform the installa-ica, Local 1145, are entitled to perform the work in tion of wire molding, nonpermanent wiring, and re-dispute. We reach this conclusion relying on the lated electrical work at the premises leased byfactors of company practice, economy and efficien- Honeywell in the Park Place office project locatedcy of operations, and employer preference and as- at 5775 Wayzata Boulevard, St. Louis Park, Minne-signment. sota.In making this determination, we are awarding 2. International Brotherhood of Electrical Work-the work in question to Honeywell's employees ers, Local Union No. 292, AFL-CIO, is not enti-who are represented by Local 1145, but not to that tied by means proscribed by Section 8(b)(4)(D) ofUnion or its members. The present determination is the Act to force or require Honeywell, Inc., tolimited to the particular controversy which gave assign the disputed work to employees representedrise to this proceeding. by that labor organization.DETERMINATION OF, DISPUTE —3. Within 10 days from the date of this Decisionand Determination of Dispute, International Broth-Pursuant to Section 10(k) of the National Labor erhood of Electrical Workers, Local Union No.Relations Act, as amended, and upon the basis of 292, AFL-CIO, shall notify the Regional Directorthe foregoing findings and the entire record in this for Region 18, in writing, whether or not it will re-proceeding, the National Labor Relations Board frain from forcing or requiring the Employer, bymakes the following Determination of Dispute: means proscribed by Section 8(b)(4)(D) of the Act,1. Employees of Honeywell, Inc., who are repre- to assign the disputed work in a manner inconsist-sented by International Brotherhood of Teamsters, ent with the above determination.